UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 14, 2014 Arabian American Development Company (Exact name of registrant as specified in its charter) Delaware (State or jurisdiction of incorporation or organization) 1-33926 (Commission File Number) 75-1256622 (I.R.S. Employer Identification No.) 1650 Hwy 6 South, Suite 190 Sugar Land, Texas 77478 (Address of principal executive offices) (409) 385-8300 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changes Since Last Report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. (a) Arabian American Development Company (the “Company”) held its Annual Meeting of Stockholders on May 14, 2014, at which the items set forth in response to Item 5.07(b) were submitted to a vote of security holders. For more information on the following proposals, see the Company’s 2014 Proxy Statement, the relevant portions of which are incorporated herein by reference.Below are the final voting results. (b) The shareholders elected each of the Board’s three director nominees as set forth below: Nominees Votes For % For Votes Against Abstentions Broker Non-Votes Nicholas N. Carter (3 year term) % Joseph P. Palm (3 year term) % Simon Upfill-Brown (2 year term) % The shareholders voted as set forth below on three management proposals: Approval of corporate name change to Trecora Resources: Votes For: % Votes Against: Abstentions: Broker Non-Votes: 0 Ratification of BKM Sowan Horan, LLP as Independent Auditors for 2014: Votes For: % Votes Against: Abstentions: Broker Non-Votes: 0 Advisory Vote on Executive Compensation: Votes For: % Votes Against: Abstentions: Broker Non-Votes: The Company’s website (www.arabianamericandev.com) contains a significant amount of information about the Company including financial and other information for investors. The Company encourages investors to visit its website from time to time, as information is updated and new information is added. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, this Report has been signed below by the following person on behalf of the Company in the capacities indicated on May 15, 2014. Signature Title /s/ Connie Cook Connie Cook Chief Financial Officer (principal financial and accounting officer)
